Citation Nr: 0630172	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-31 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel

INTRODUCTION

The veteran had active duty service from September 1967 to 
August 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2004, a 
statement of the case was issued in July 2004, and a 
substantive appeal was received in August 2004.  A Board 
hearing at the local RO was held in August 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for bilateral 
hearing loss and tinnitus.  In his statements and hearing 
testimony, the veteran indicated that he suffered acoustical 
trauma while in service due to M14 and grenade training as 
well as combat medic training.  He also stated that he 
suffered acoustical trauma while stationed in Vietnam.  In 
July 2003 and July 2006 private audiological evaluation 
reports, the examiner opined that the veteran's high 
frequency hearing loss was secondary to noise exposure.  
Thus, the Board finds that a VA examination and opinion are 
necessary in order to meet the requirements of 38 C.F.R. 
§ 3.159(c)(4).

Further, in his hearing testimony, the veteran indicated that 
he had an appointment concerning his hearing loss at the VA 
hospital in West Palm Beach.  Further, the July 2003 and July 
2006 private treatment records indicated that the veteran had 
been evaluated at the VA hospital.  However, there are no VA 
medical records in the claims file.  Any pertinent VA medical 
records must be associated with the claims file.  Thus, such 
records should be obtained to fully meet the requirements of 
38 C.F.R. § 3.159. 

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
A December 2003 letter to the veteran provided him with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection.  Further, in 
July 2006, the veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.  However, this 
notice was sent to the veteran contemporaneously with a 
letter notifying the veteran of his hearing with the Board  
the following month.  Thus, the timing of the notice did not 
provide the veteran adequate time to respond with any  
additional evidence for RO consideration.  Since the Board is 
remanding this case to for a VA examination/opinion and to 
obtain additional medical records, it is reasonable for the 
RO to give additional VCAA notice to comply with 
Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  Appropriate action should be taken to 
obtain copies of all VA medical records 
of treatment for the disabilities at 
issue from the VA hospital in West Palm 
Beach.  

3.  The veteran should be scheduled for a 
VA audiological examination to determine 
the nature, extent and etiology of any 
currently manifested hearing loss and 
tinnitus.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  After 
examining the veteran and reviewing the 
claims file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current hearing 
loss is related to acoustic trauma during 
service as opposed to other causes or to 
the aging process.  Further, the examiner 
should also offer an opinion as to 
whether it is at least as likely as not 
that tinnitus is related to acoustic 
trauma during service.  

4.	Thereafter, the issues on appeal 
should be
readjudicated.  If any benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  The supplemental 
statement of the case should include 
review of all evidence received since the 
statement of the case.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



